DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Response to Amendment
In response to the Amendment and Terminal Disclaimer filed on March 22, 2021, claims 21-40 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Rewrite “This application is a continuation of U.S. Patent Application No. 16/944,916, filed July 31, 2020, now allowed which is a continuation of U.S. Patent Application No. 16/843,001, filed April 8, 2020, now U.S. Patent No. 10,788,891, issued September 29, 2020, which is a continuation of U.S. Patent Application No. 16/593,211, filed on October 4, 2019, now U.S. Patent No. 10,649,520, issued May 12, 2020, which is a continuation of PCT Application No. PCT/CN2018/086273, filed on May 10, 2018, which claims priority to Chinese Patent Application No. 201710335059.X, filed on May 12, 2017, and each application is hereby 

This application is in condition for allowance except for the presence of minor informality found in the specification.  Accordingly, the status to the related application has been changed by the Examiner to update the status.  No Further action is required.

Claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626